ON PETITION TO REHEAR
CHATTIN, Justice.
Respondents have filed two petitions to rehear. One of the petitions was filed by Counsel for Batey Moving & Storage Company. The second petition was filed by W. N. Batey, pro se.
We will consider the Company’s petition first. Counsel insists we were in error in reversing the Court of Appeals and reinstating a judgment of the Chancellor against respondents in the sum of $6,240.-00. We merely held from the view we had taken of the case, such action was error.
We then reversed the decree of the Court of Appeals and affirmed the decree of the Chancellor. There is no merit in respondents’ contention.
The other contentions are we erred in holding Keystone had not waived the condition of the lease requiring written consent of the lessor for subletting; and that we failed to hold W. N. Batey as guarantor under’ the lease.
Both of these contentions were considered in our opinion. We gave our reasons for holding Keystone had not waived the condition of the lease pertaining to subletting. We, also, pointed out that Batey had signed the lease as guarantor and was the sole owner of all of the outstanding stock of Batey Moving & Storage Company.
The petition filed by W. N. Batey, pro se, insists his “opponent”, evidently Mr. Grissim, was not placed under oath and did not testify truthfully in “at least two instances”; and that “he believed none of these proceedings should have taken place in Nashville, Tennessee, because one of the litigants was a practicing Attorney.”
Such impertinent allegations have no merit in a petition for a rehearing.
Both petitions are denied. Respondents will pay the costs.
DYER, C. J., McCANLESS and FONES, JJ., and LEECH, Special Justice, concur.